Opinion by
Oblady, J.,
The defendant was indicted of larceny from the person and was convicted. There is no merit in the first and second assignments of error. It has been repeatedly held, that it is not error for a judge in his charge to the jury to express his opinion *481upon the facts, if it is done fairly, and in some cases it may be his duty to do so, provided he does not give binding directions or interfere with the province of the jury: Com. v. Orr, 138 Pa. 276; Burke v. Maxwell’s Administrators, 81 Pa. 139; Spitzel v. Hunt, post, p. 631.
In this case the trial judge submitted the case to the jury in a careful charge, of which the defendant has no just reason to complain. The third assignment of error is entitled to more consideration. Under the testimony of all the witnesses, who had personal knowledge of the facts, this defendant, and one Doyle robbed an old man while in a saloon. They were seen with their hands in his pocket, and when caught in the act, a watch was found in the hands of Doyle, and at the same time Benedick had his hands on the old man’s shoulder. The officer who made the arrest testified that he was not more than one foot away from the defendant when he saw him run his hand down on the one side of the old man, into his vest pocket, and then try his pants pocket. When the arrest was completed the watch was in the hands of the defendant. In order to show concert of action between these two men who were apparently strangers (the defendant being a patent medicine vendor, and using at least two other names than the one in this indictment) so conducted themselves during the day, that the attention of the police was called to their suspicious conduct as pickpockets;- and for the purpose of bringing them together, and worldng in a common cause testimony was admitted under objection to show that these two men had been together in different parts of Hazleton, forcing their way through the crowds, and in a general way acting together, not for the purpose of showing an independent offense, as this was particularly excluded by the court, and when one witness for the commonwealth testified that he on one occasion “Saw him with his hands- in a man’s pocket” the court promptly directed the jury, that the answer of the witness as to having seen the defendant put his hand in the pocket of another, was to be stricken out and “You must disregard it when you come to consider the case.”
Doyle, the associate of Benedick, pleaded guilty to the charge of larceny, and offered himself as a witness for his friend, and *482then testified that he, Doyle, had.taken, the watch from the old man and had given it to the defendant. The defendant testified that he was a stranger to all the parties and had not-been in any way connected either with the taking or receiving, of the stolen watch.
We think under the authority of Com. v. House, 6 Pa. Superior Ct. 92; Com. v. Hutchinson, 6 Pa. Superior Ct. 405; Goerson v. Com., 99 Pa. 388, and a number of other cases holding the same conclusion, that the evidence was properly received for the purpose intended and it was properly guarded by the court. The assignments of error are overruled. The judgment is affirmed: